Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00396-CV

                               TEXAS ARMORING CORPORATION,
                                         Appellant

                                                    v.

                                           Tinyan OKUNBO,
                                               Appellee

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-18380
                            Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 27, 2019

DISMISSED

           Appellant has filed an unopposed motion to dismiss this appeal, stating that the parties have

reached an agreement that resolves this dispute. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.1(a)(1); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180,

181 (Tex. App.—San Antonio 2001, no pet.).

                                                     PER CURIAM